Case 2:19-cv-05968-JS-SIL Document 25-7 Filed 11/17/20 Page 1 of 3 PagelD #: 299

EXHIBIT “C”
Ar “Case 2:19-cv-05968-JS-SIL Document 25-7 Filed 11/1 7BRpS:/Ahteil M6. eorhwvebmn dit Saleh sis/PrntMessag

of 2

From: adam. kalish@kalishpc.com,
To: ctalawman@aol.com,
Subject: Re: Motion for a receiver Opposition 2 of 2 Emails
Date: Thu, Aug 27, 2020 1:50 pm

 

My client will be available via virtual deposition since he is in Florida. You have the assignment
documents, if you are looking for the Purchase Agreement, then no we will not be turning that over.

On Thu, Aug 27, 2020 at 1:17 PM <ctalawman@aol.com> wrote:

When is your client available? Will you be sending me the discovery | demanded? Specifically, the agreement with

the prior lender to assign the note and mortgage. They are usually less than 12 pages. Thank you.

Christopher Thompson, ESQ.
33 Davison Lane East

West Islip, NY 11795

Phone: 631-983-8830

Fax: 631-983-8831

---—-Original Message---—

From: Adam Kalish <adam. kalish@kalishpc.com>

To: Chris Thompson, Esq. <clalawman@aol.com>

Sent Wed, Aug 26, 2020 12:33 pm

Subject: Re: Motion for a receiver Opposition 2 of 2 Emails

 

When do you want to do depositions?

On Mon, Aug 17, 2020 at 7:05 PM <ctalawman@aol.com> wrote:

Christopher Thompson, ESQ.
33 Davison Lane East

West Islip, NY 11795

Phone: 631-983-8830

Fax: 631-983-8831

 

 

 

Adam Kalish Esq.

The Law Firm of Adam Kalish P.C.
182A 26th Street

Brooklyn, New York 11232

(718) 857-3664

By appointment only
9306 Flatlands Ave
Brooklyn, New York 11236

10/5/2020, 8:37 PM
sot Mall ce 2:19-cv-05968-JS-SIL Document 25-7 Eiled 11/1 7h, cota wetomn dit Sd en Lis/PeantMessag

(718) 272 - 6040

hito://kalishlawnyc.com/
https:/Avww.facebook.com/TheLawE irmOfAdamKalish
hitos:/Awitter.com/KalishPG

 

 

www.linkedin.com/in/adamkalish/

CONFIDENTIALITY NOTICE: This email and any documents attached may contain confidential information
belonging to the sender which is PRIVILEGED BY LAW. The information is intended for the use of the individual or

 

Adam Kalish Esq.

The Law Firm of Adam Kalish P.C.
182A 26th Street

Brooklyn, New York 11232

(718) 857-3664

By appointment only

9306 Flatlands Ave

Brooklyn, New York 11236

(718) 272 - 6040

htto://kalishlawnyc.com/
hitos:/Avww.facebook.com/TheLawF irmOfAdamKalish

httos://twitter. com/KalishPC

www.linkedin.com/in/adamkalish/ "

CONFIDENTIALITY NOTICE: This email and any documents attached may contain confidential information
belonging to the sender which is PRIVILEGED BY LAW. The information is intended for the use of the individual or
entity named above. If you are not the intended recipient, you are hereby notified that any disclosure, copy or
distribution of the contents, or taking of any action in reliance upon the contents of this email, is strictly prohibited. If
you have received this email in error, please notify the sender immediately by replying to this message and
immediately thereafter deleting this message and any attachments along with all backups and copies from your
computer and e-mail account. Thank you in advance for your cooperation.

of 2 10/5/2020, 8:37 PM
